PER CURIAM.
Upon review of the record in this case, it appeared that the notice of appeal had been untimely filed because the order of which review was sought had been rendered on July 14, 1999, and, although the notice of appeal was due to be filed in the lower tribunal by August 13, 1999, it was not actually filed until August 16, 1999. We issued an order to show cause why the appeal should not be dismissed for lack of jurisdiction. No response has been filed. Accordingly, this appeal is dismissed for lack of jurisdiction.
APPEAL DISMISSED.
KAHN, WEBSTER and VAN NORTWICK, JJ., CONCUR.